 



Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment (the “First Amendment”) to that certain Employment
Agreement dated January 1, 2002 by and between HCC INSURANCE HOLDINGS, INC (the
“Company” or “HCC”) and EDWARD H. ELLIS, JR. (“Executive”) (the “Agreement”) is
entered into effective as of April 15, 2006. Capitalized terms used herein and
not otherwise defined shall have the meaning set forth in the Agreement.
In consideration of the covenants and agreements of the parties set forth below
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
1.           The Basic Term of the Agreement set forth in Paragraph 1 of the
Agreement shall be extended to December 31, 2008.
2.           Paragraph 2(a) of the Agreement is deleted in its entirety and
replaced with the following:
2(a) Duties as Employee of the Company. Executive shall, subject to the
supervision of the Chief Executive Officer or such other person as the Board
shall designate (the “Supervisor”), be employed as an Executive Vice President
and Chief Financial Officer of the Company and shall have such duties and
responsibilities as are determined by the Supervisor with respect to such
management and control as may be reasonably incident to the responsibility
incident to Executive’s title. Executive shall not directly or indirectly render
any services of a business, commercial, or professional nature to any other
person, firm corporation or organization, whether for compensation or otherwise,
without the prior written consent of the Supervisor. However Executive shall
have the right to engage in such activities as may be appropriate in order to
manage his personal investments so long as such activities do not materially
interfere or conflict with the performance of his duties to the Company
hereunder.
It is understood and agreed that the Executive may be asked to relinquish the
position of Chief Financial Officer to a qualified successor appointed by the
Board, but that in now way will otherwise effect this agreement or change the
other current responsibilities of the Executive or those which may be added from
time to time by the Supervisor. Such responsibilities currently including
oversight of investments, Treasury, internal audit, investor relations and
rating agencies and assisting the Chief Executive Officer with M&A activities

1



--------------------------------------------------------------------------------



 



     3.           Paragraph 3(a) of the Agreement are deleted in its entirety
and replaced with following:
3 (a) Base Salary. Executive shall receive a base salary paid by the Company at
the annual rate of $425,000 for 2006 and increasing by $25,000 each year during
the Basic Term in substantially equal monthly installments. For purposes of this
Agreement, “Base Salary” shall mean the Executive’s initial base salary or, if
increased, then the increased base salary. Any bonus, to be determined by the
Compensation Committee of the Board of Directors.
     4.           A new Sub-paragraph (6) is added to Paragraph 4 (b) of the
Agreement as follows:
(6) Until such time as Executive is eligible for Medicare, the Company shall
provide medical insurance to Executive (and his dependents) in accordance with
and subject to the terms of the Company’s plan at the same rates charged to
Company employees.
     5.           All other provisions of the Agreement remain in full force and
effect and are not altered by this Amendment.
[remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on April 10,
2006 to be effective as of April 15, 2006

          EXECUTIVE:   COMPANY:
HCC INSURANCE HOLDINGS, INC.                         /s/ Edward H. Ellis, Jr.  
/s/ Stephen L. Way               Edward H. Ellis, Jr.   Stephen L. Way,
Chairman of the Board and
Chief Executive Officer    

3